Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed April 08, 2021 in response to the Office Action of January 12, 2021 is acknowledged and has been entered. Claims 1, 8, 16 and 17 have been amended. Claim 2-5 and 7 have been canceled. Claims 1, 6 and 8-10 are pending and under examination in this Office action.
	
Response to Arguments
The claims remain rejected under 35 U.S.C. 103 using the previously applied prior arts; however, the rejection now further addresses the newly amended features in claims 1m 16 and 17. 
A new ground of rejection under 35 U.S.C. 112(b) is now made in view of the claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1, 16 and 17 recite at the end of the claim the limitation “the numerical aperture is set to be as small as possible in a range in which the captured speckle image is not undeveloped” that renders the scope fo the claims indefinite based on the considerations below:
(1) The term “as small as possible” is a relative term which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
(2) The claims recite that the speckle image is captured and statistically processed to calculate speckle contrast, and the numerical aperture is controlled to increase the difference in speckle contrast between the two components. Hence, the speckle image is already “developed” in order for the speckle contrast to be calculated. It is not clear how a speckle image that has already been captured may be undeveloped, further it is not clear how adjusting the numerical aperture may make an image that has already been captured not-undeveloped. The speckle image is captured by the imager. Adjusting the numerical aperture would at most affect the speckle contrast on the speckle image, rather than not-undeveloping the image itself. 

For examination purpose, this limitation is interpreted such that the numerical aperture is set such that a speckle contrast is present. This interpretation is in-line with the specification, PG Pub 2017/0188853 A1, [0059]-[0060]. 
	The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries’ set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Winchester et al., US 7,113,817 B1, hereinafter Winchester, in view of Qiu et al., “Spatiotemporal laser speckle contrast analysis for blood flow imaging with maximized speckle contrast”, Journal of Biomedical Optics 15(1), 2010, pp.016003-1 to 5, hereinafter Qiu, as evidenced by Thompson et al., US 2011/0013002 A1, hereinafter Thompson.

Claims 1, 16 and 17. Winchester teaches in FIGS.7, 8 and 11 an imaging apparatus, a method and a medical imaging system comprising an imaging apparatus, comprising: 
“a light source (43) that emits coherent light to irradiate an object, wherein the object includes a fluid and a light scattering material other than the fluid” (Col.2, ll.24: both incoherent and coherent optical techniques have been used to assess microcirculation; and Col.9, ll.13-14: a more advanced device 31 shown in FIG.8 provides for laser speckle measurements of tissue; and ll.27-28: the laser output is expanded to illuminate the tissue 51 on the body 53; Col.8, ll.19-21: the speckle pattern formed by light scattered by tissue…and the pattern formed by RBCs) – a laser light is a coherent light; the RBC is the “fluid” as claimed, and the tissue is the “light scattering material other than the fluid” as claimed; 
“an optical apparatus (41) that optically processes light from the object to form a speckle image” (Col.9, ll.20-23: a single unit 41 that houses…a collection lens 37, a shutter 39, a filter 45, a detector array 47 and control electronics 49; and FIG.11, step 86: obtain laser speckle image), 
“the optical apparatus having a numerical aperture” (Col.10, ll.31-34: FIG.11: if a laser speckle image is to be obtained 86, the laser is turned on 88, and the laser is aimed 90 at the target tissue. A laser filter 92 is inserted. The shutter speed, detector gain and aperture are set 94); 
“an imager (21, 23) that receives the light optically processed by the optical apparatus to capture the speckle image” (Col.6, ll.13-15: a device based on the invention is developed using a laser, an imager to record and process the speckle information; and Col.8, ll.15-16: the laser speckle image 19 is collected with a collection system 21 consisting of a focusing lens, a shutter and a detector array); and 
“circuitry (23, 55)” (Col.8, ll.22-23: the raw data are downloaded from the detector to PC 23; and Col.10, ll.53-54: the software can be used to control system operations including data acquisition, analysis and presentation; ll.59-62: to collect an image, the software…transfers the data from the detector to the computer; FIGS. 7 and 8) configured to 
“statistically process the speckle image” (Col.3, starting line 40: mathematical relations: laser speckle is a random phenomenon that can only be described statistically; Col.4, ll.1-11: the speckle contrast is defined by Eq.(3), where the speckle contrast is a ratio of the standard deviation of intensity over the squire neighborhood divided by the average intensity) – the process of the signal intensity using Eq.(3) is considered a statistical process;
Col.10, ll.39-40: speckle contrast is computed 106 from the data obtained from the detector; Col.5, ll.60-65: calculate the speckle contrast d for each pixel…Repeat the process for every point in the array; Col. 8, ll.28-30: Speckle contrast of each pixel is computed using Eq.(3). The data can be plotted using a 3D plotting program or as false-color image superimposed on the original image; and ll.19-21: the speckle pattern formed by light scattered by tissue is constant and serves as the background. The pattern formed by RBCs is dynamic and cannot be observed with human eyes) – since the speckle contrast is calculated for each pixel on the image, such a calculation would cover pixels for the fluid and pixels for the material other than the fluid on the image. Further, since Winchester teaches that the speckle pattern of the tissue is constant, and the speckle pattern of the RBCs is dynamic, it indicates that the speckle contrast of a fluid (the RBCs) and of a material other than the fluid (the tissue) are obtained, and wherein the circuitry is configured to 
“calculate a difference between the speckle contrast of the fluid and the speckle contrast of the material other than the fluid” (Col.13, ll.22-26: the duration of the exposure time and an optimum exposure time can be selected to maximize the information content of the image, i.e., the maximize the difference of the speckle contrast between the smallest and the largest expected characteristic velocities) – the smallest expected characteristic velocities is considered referring to the velocity of a tissue that is static; and the largest expected characteristic velocities is considered referring to the velocity of RBCs that is flowing. Since the image setting is for maximize the difference of the speckle contrast between the fluid and the material other than the fluid, it is considered an implicit teaching that such a difference is calculated (such that it can be maximized); and 
“control a parameter of the optical apparatus to increase the difference between the speckle contrast of the fluid and the speckle contrast of the material other than the fluid” (Col.13, ll.22-26: the duration of the exposure time and an optimum exposure time can be selected to maximize the information content of the image, i.e., the maximize the difference of the speckle contrast between the smallest and the largest expected characteristic velocities), wherein
Winchester teaches that the aperture is among the parameters set to obtain a laser speckle image for computing a speckle contrast (Col.10, ll.34-40). Winchester does not teach that (1) the parameter of the optical apparatus to be controlled to maximize the information content of the image, i.e., to increase the difference between the speckle contrast of the fluid and the speckle contrast of the material other than the fluid is the numerical aperture, and (2) “the numerical aperture, being the parameter of the optical apparatus, is set to be as small as possible in a range in which the captured speckle image is not undeveloped”.

In regard to the feature (1), however, in analogous “laser speckle imaging for measuring perfusion in a tissue” field of view, Qiu teaches that the numerical aperture is controlled to maximize the information content of the image in p.3, Col. Right, ll.13-16: the aperture diaphragm is well controlled to ensure the average speckle size of the images to be approximately two pixels; and Abstract: STLACA most effectively utilizes the number of pixels, thus achieving maximized speckle contrast, and thereby maximizing the variation of the laser speckle contrast image.
It is well-known in the field of art that the speckle contrast is associated with the velocity of the object (Winchester, Col.3: ll.1-21 and Qiu, p.1, Col. Left, I. Introduction, ¶-1). Further, in Winchester, it teaches that the speckle contrast associated with the static tissue is a constant (since there is no velocity) and is considered the baseline (Winchester, Col.8, ll.19-21: the speckle pattern formed by light scattered by tissue is constant and serves as the background indicates). 
Hence, in regard to Qiu’s teaching of the numerical aperture being controlled in order to maximize the speckle contrast, Though the speckle contrast of Qiu refers to the speckle contrast of the blood, or the fluid as claimed, Examiner considers that Qiu’s teaching of maximizing the speckle contrast refers to maximizing the separation of the speckle contrast of blood from the baseline, i.e., to maximize (i.e., increase) the difference in speckle contrast between the blood and the tissue (baseline) such that it would fulfill the objective of maximizing the variation of the laser speckle contrast image as taught in the Abstract of Qiu. Qiu’s teaching of “maximizing the variation of the laser speckle contrast image” in the Abstract is considered equivalent to Winchester’s teaching of “maximizing the information content of the image” in Col.13, ll.22-26. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to substitute the exposure time of Winchester as the parameter of the optical apparatus for increasing the difference between the speckle contrast of the fluid and the speckle contrast of the material other maximizing the variation of the laser speckle contrast image”, as suggested in Qiu, p.1, Abstract.

Further, the numerical aperture is a parameter conventionally used for controlling the speckle contrast, as evidenced by Thompson: [0102]: Because speckle patterns involving moving scatters are dynamic, photographs or images of the patterns will become progressive blurred with increasing averaging or exposure time…the contrast could be increased to approach 1 by reducing camera aperture. Thompson is in an analogous laser speckle imaging field of endeavor to Winchester and Qiu.
The above teaching further reads on the feature (2) “the numerical aperture is set to be as small as possible in a range in which the captured speckle image is not undeveloped”. First note that for the limitation of the captured speckle image being not undeveloped, as considered in the 35 U.S.C. 112(b) rejection section, is interpreted such that the speckle contrast is present.

In addition, since the purpose speckle imaging is to measure the speed of a moving particle based on speckle contrast, and the speckle contrast can be increased by reducing the numerical aperture, it would be obvious to one of ordinary skill in the art to have the circuitry to be configured to control the numerical aperture to be as small as possible for the speckle contrast to be present.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the numerical aperture of Winchester and Qiu combined employ the feature of “being set to be as small as possible in a range in which the captured speckle image is not undeveloped”, as taught in Thompson for the advantage of “providing particulate flow and velocity images in real time over a scanned area”, as suggested in Thompson, [0015].

Claim 6. Winchester and Qiu combined teaches all the limitations of claim 1.
Winchester further teaches that 
“the circuitry is configured to produce image data based on the speckle contrast of the fluid, the image data indicating a location of the fluid” (Col.5, line 60 to Col.6, line 1: (1) calculate the speckle contrast d for each pixel. (2) Computer the characteristic velocity Vc for each pixel. (3) Create visual output using color-coded images; and Col.8, ll.43-47: FIG.2 shows a representative gray scale blood velocity map superimposed on the image 3…High blood velocities in the underlying muscle layer 9 can be seen at the edges of the flap, indicated by brighter gray levels).  

Claim 8. Winchester and Qiu combined teaches all the limitations of claim 1, including the feature of “control a numerical aperture of the optical apparatus to increase the difference between the speckle contrast of the fluid and the speckle contrast of the material other than the fluid” (Winchester: Col.13, ll.22-26 and Qiu: p.3, Col. Right, ll.13-16)
As applied to claim 1, Qiu teaches that such a difference is maximized (p.3, Col. Right, ll.13-16: the aperture diaphragm is well controlled to ensure the average speckle size of the images to be approximately two pixels; and Abstract: STLACA most effectively utilizes the number of pixels, thus achieving maximized speckle contrast, and thereby maximizing the variation of the laser speckle contrast image). 
As applied to claim 1, it is well-known in the field of art that the speckle contrast is associated with the velocity of the object (Winchester, Col.3: ll.1-21 and Qiu, p.1, Col. Left, I. Introduction, ¶-1). Further, in Winchester, it teaches that the speckle contrast associated with the static tissue is a constant (since there is no velocity) and is considered the baseline (Winchester, Col.8, ll.19-21: the speckle pattern formed by light scattered by tissue is constant and serves as the background indicates). 
Hence, in regard to Qiu’s teaching of the numerical aperture being controlled in order to maximize the speckle contrast, Though the speckle contrast of Qiu refers to the speckle contrast of the blood, or the fluid as claimed, Examiner considers that Qiu’s  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the difference in speckle of Winchester to be maximized as taught in Qiu for the advantage of “maximizing the variation of the laser speckle contrast image”, as suggested in Qiu, p.1, Abstract.

Claim 9. Winchester and Qiu combined teaches all the limitations of claim 1.
Winchester further teaches that 
“the fluid comprises blood and the imaging apparatus images the blood” (Col.1, ll.6: the invention relates to sensing blood velocity in tissues). 

Claim 10. Winchester and Qiu combined teaches all the limitations of claim 1.
Winchester further teaches that 
“the circuitry comprises a controller (Col.8, ll.17-18: The shutter and the detector array are operated under the control of a personal computer 23; and Col.10, ll.53-54: the software can be used to control system operations including data acquisition, analysis and presentation; FIGS. 7 and 8). 

Claim 11. Winchester and Qiu combined teaches all the limitations of claim 1.
Winchester does not teach the claimed feature.
However, in analogous “laser speckle imaging for measuring perfusion in a tissue” field of view, Qiu teaches that 
“the imager has a pixel size smaller than a speckle grain size of the light from the object” (p.3, Col. Right, ll.13-16: the aperture diaphragm is well controlled to ensure the average speckle size of the images to be approximately two pixels).
	The pixel size is smaller than the speckle grain size that is approximately two pixels. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the imager of Winchester to employ the feature of having “a pixel size smaller than a speckle grain size of the light from the object” as taught in Qiu for the advantage of “maximizing the variation of the laser speckle contrast image”, as suggested in Qiu, p.1, Abstract.

Claim 12. Winchester and Qiu combined teaches all the limitations of claim 1.
Winchester does not teach the claimed feature in regard to the incoherent light.
However, in analogous “laser speckle imaging for measuring perfusion in a tissue” field of view, Qiu teaches that 
“the light source is a first light source” (Laser, FIG.3);
p.3, Col. Right, 2.4, ll.2-3: an image of the cortex under white light illumination is shown in FIG. 4(a)). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the imaging apparatus of Winchester employ the feature of comprising “a second light source that emits incoherent light to image the object, wherein the imager images the object using the incoherent light” as taught in Qiu for the advantage of “maximizing the variation of the laser speckle contrast image”, as suggested in Qiu, p.1, Abstract.

Claim 13. Winchester and Qiu combined teaches all the limitations of claim 1, including the feature of “controlling the numerical aperture of the optical apparatus (p.3, Col. Right, ll.13-16).
Winchester does not teach that the numerical aperture is controlled “by changing a size of an opening in the optical apparatus”.
However, in analogous “laser speckle imaging for measuring perfusion in a tissue” field of view, Qiu teaches that the circuitry is configured to control the numerical aperture of the optical apparatus 
“by changing a size of an opening in the optical apparatus” (p.3, Col. Right, ll.13-16: the aperture diaphragm is well controlled to ensure the average speckle size of the images to be approximately two pixels).
It is well-known in the field of optics that, an aperture of an optical apparatus refers to a hole or an opening through which light travels. Hence, to control the numeral 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the circuitry of Winchester to employ the feature of being configured to “control the numerical aperture of the optical apparatus by changing a size of an opening in the optical apparatus” as taught in Qiu for the advantage of “maximizing the variation of the laser speckle contrast image”, as suggested in Qiu, p.1, Abstract.

Claim 14.  Winchester and Qiu combined teaches all the limitations of claim 1.
Winchester does not teach the claimed feature.
However, in analogous “laser speckle imaging for measuring perfusion in a tissue” field of view, Qiu teaches 
“the optical apparatus comprises a diaphragm” (p.3, Col. Right, ll.13-16: the aperture diaphragm is well controlled to ensure the average speckle size of the images to be approximately two pixels).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the optical apparatus of Winchester to employ the feature of “comprising a diaphragm” as taught in Qiu for the advantage of “maximizing the variation of the laser speckle contrast image”, as suggested in Qiu, p.1, Abstract.

Claim 18. Winchester and Qiu combined teaches all the limitations of claim 17.
Winchester further teaches that 
“the fluid comprises blood and the imaging apparatus images the blood” (Col.1, ll.6: the invention relates to sensing blood velocity in tissues). 

Claim 19. Winchester and Qiu combined teaches all the limitations of claim 17.
Winchester further teaches that 
“the medical imaging system comprises a microscope or an endoscope” (Col.12, ll.5-8: FIG.10 shows an example of a LSCA/MS device for measuring retinal blood velocity. It can be modified for use with endoscopes for blood velocity measurements of internal tissue). 

Claim 20. Winchester and Qiu combined teaches all the limitations of claim 17.
Winchester further teaches that 
“a display that displays an image produced by the imaging apparatus” (Col.2, ll.65-67: the blood velocity information can be overlaid onto a tissue image using a multicolored mapping technique and displayed in near real-time; and Col.6, ll.11-16: A device based on the invention is developed using a laser, an imager…a display unit).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winchester in view of Qiu as evidenced by Thompson, as applied to claim 13, further in view of Send et al., US 2015/0286341 A1, hereinafter Send.

Claim 15. Winchester and Qiu combined teaches all the limitations of claim 13. Neither Winchester nor Qiu teaches that the optical apparatus comprises a spatial optical modulator. 
However, in an analogous optical aperture control field of endeavor, Send teaches such a feature in Abstract: the optical detector comprising at least one spatial light modulator. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the optical apparatus of Winchester and Qiu combined to comprise a spatial-optical modulator as taught in Send for the advantage of “modifying at least one property of a light beam in a spatially resolved fashion”, as suggested in Send, Abstract.

Response to Arguments
Applicant’s arguments in regard to the teaching of Winchester, Qiu and Thompson combined have to fully considered but they are not persuasive. Applicant asserted that “Winchester, Qiu and Thompson, in any combination, fail to describe the claim language” (Remarks, pp.8-9). Examiner respectively disagrees and notes that, after reconsideration, it is determined that Winchester, Qiu and Thompson combined teaches the previously recited features as well as the amended claim features. Please see the rejection section for the details. 
Winchester, Qiu and Thompson combined hence remains to be cited for the rejection to the independent claims 1, 16 and 17, including the newly amended features that (1) the circuitry is configured to statistically process the speckle image and (2) the 
Examiner first notes that the above amended feature (2) has raised a new ground of rejection under 35 U.S.C. 112(b).
In regard to the above amended feature (1), Winchester is considered providing sufficient teaching that the speckle contrast is calculated via statistical processing of the speckle image. In specific, Winchester teaches that the speckle contrast is calculated using Eq.(3), which comprises statistical analysis of the signal intensity such as calculating an average, a standard deviation and a ratio. 
In regard to the above amended feature (2), Thompson is considered providing sufficient teaching that the numerical aperture is set to be as small as possible to be in a range in which the speckle contrast is present. Thompson evidenced that that the numerical aperture is reduced to increase the speckle contrast. Such a teaching reads on the above feature (2). To reduce the numerical aperture is to set it to be small. To increase the speckle contrast is to make it present. Examiner further notes that, since the utility of speckle imaging is to obtain moving speed information based on the speckle contrast, it would be obvious to one of ordinary skill in the art that in order to properly perform speckle imaging, the numerical aperture, if to be adjusted, would be set to be small enough in order to have the speckle contrast to be present. 
Based on the above consideration, claims 1, 6 and 8-20 remain rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793